Exhibit 16.1 pwc November 4, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by ITT Educational Services, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of ITT Educational Services, Inc. dated October 29 , 2014. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP, 101 West Washington Street Suite 1300, Indianapolis, IN 46204 T: (317) 222 2202, F: (317) 940 7660, www.pwc.com/us
